Citation Nr: 1145252	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1944 to June 1946 and September 1950 to July 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 (notification sent November 2008) and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  The October 2008 rating decision denied a TDIU rating; the May 2009 rating decision denied SMC based on the need for A&A or at the housebound rate.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue seeking TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are bilateral hearing loss, rated 70 percent and tinnitus, rated 10 percent.

2.  The service-connected disabilities are not shown to be of such nature and severity as to confine the Veteran to his home; they do not render him permanently bedridden, or requiring the regular aid and assistance of another person.  


CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the need for regular A&A of another person or at the housebound rate are not met.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b), 3.352 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  July 2008 and March 2009 letters explained the evidence necessary to substantiate these claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Both letters also informed him of effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for an audiological evaluation in October 2008 and VA general and A&A examinations in November 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter that is being addressed on the merits, and that no further development of the evidentiary record as to this claim is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

1.  A&A

SMC at the A&A rate is warranted if the Veteran as a result of service connected disability has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities are: bilateral hearing loss, rated 70 percent; and tinnitus, rated 10 percent.  Notably, they do not include impairment of extremities or loss of vision.  Consequently, to establish entitlement to compensation at the aid and attendance rate he must show that the disabilities render him bedridden, or requiring the regular aid and assistance of another person.  

On August 2007 VA audiology examination it was noted that the Veteran's audiological history was completed primarily by his daughter.  [He reported that he had a seizure and could not even remember what happened yesterday.]  His chief complaint was that he had "Almost no hearing out of left ear and minimal hearing out of the right ear."  On October 2008 fee basis examination on behalf of VA the Veteran reported having poor balance all the time.  Physical examination revealed a mild sloping to severe sensorineural hearing loss in the right ear with a severe sensorineural hearing loss in the left ear, and poor word recognition ability with loud speaking levels bilaterally, with the left ear significantly worse than the right ear.  With respect to the functional impairment caused by his bilateral hearing loss and tinnitus disabilities, the examiner noted that there would be significant impact on his ability to communicate even with usage of amplification in the right ear.  Also, significant difficulties with sound localization would be expected in all situations; and his hearing difficulties would be expected to be worsened with any competing background noise environments.  

In an April 2010 letter, the Veteran's private physician stated that he "continues to require aid and attendance secondary to service connected hearing loss."  A March 2011 VA outpatient clinic report shows the Veteran (accompanied by his care giver) was seen in the clinic for depression/bereavement.  He had recently lost his wife of fifty-eight years.  It was noted that he continued to live alone but his care giver was in his home during the day to prepare meals and drive him to appointments.  It was also noted that he has five adult children who live in the area and visit him on weekends.  He no longer went to church (as he did not have a driver to take him on Sundays).  His care-giver reported that he napped during the day.  

On November 2010 VA general examination, it was noted that the Veteran lived alone and had outside providers come in daily to help with household chores, meals, bathing, and dressing.  He received treatment from private providers, and his son, who is a nurse, managed his medications.  His diagnoses included hypertension, dementia, seizure disorder, TIA [transient ischemic attack], and hearing loss.  

On November 2010 VA A&A examination it was noted that the Veteran was not permanently bedridden.  He could feed himself, defecate, and was not incontinent.  He needed some help with dressing and bathing.  His medications were administered by his son, who is a nurse.  He had daily help in his home to assist him with household chores, bathing, and meals.  Self-care he was unable to perform included dressing, undressing and bathing.  His ability to protect himself from daily hazards or dangers was impacted by dizziness (less than weekly) and dementia.  It was also noted that he wore a back brace for degenerative joint disease, which affected his ability to protect himself from the daily environment.  

On physical examination the Veteran was described as having a frail build, stooped posture, good nutritional status and a stuttering gait.  He could walk within the home without the assistance of another person, and he did not need aid for ambulation (other than a cane for balance).  Orthopedic and neurologic examinations were within normal limits for his age.  The diagnoses were hypertension, dementia, seizure disorder, TIA, and hearing loss.  The examiner noted that the Veteran was retired and incapable of work at his age and because of physical infirmity and dementia.

The record clearly shows that the Veteran is not bedridden due to his service connected disabilities; nothing in the record suggests that his hearing loss and tinnitus, confine him to his bed.  Furthermore, while the record suggests that he has some impairment of self-care functions (dressing, undressing and bathing), it is neither shown nor suggested by the record that such impairment is due to hearing loss and or tinnitus; rather, it has been attributed to his age, and physical infirmity and dementia, due to nonservice-connected disabilities (which may not be considered in determining entitlement to special monthly compensation at the A&A rate.  See 38 U.S.C.A. § 1114(l).  While it has been cited that the Veteran's son, who is a nurse, administers his medication, the prescribed medication mentioned is not for service-connected disabilities.  Nothing in the evidence suggests that the effects of the Veteran's hearing loss and tinnitus are such degree that he requires care or assistance on a regular basis to protect him from hazards and dangers incident to his daily environment.  

The Board acknowledges Dr. SM's statement, which indicates that the Veteran requires aid and attendance secondary to his service-connected hearing loss and finds it is without probative value.  It is a mere conclusory statement without any explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In summary, while the evidence shows that the Veteran does require the assistance of another person in attending to some of his self-care functions, such as dressing, undressing and bathing, the preponderance of the evidence is against a finding that his need for such assistance is due to the service-connected hearing loss and tinnitus disabilities.  The evidence instead shows that the need for assistance in self- care functions  is due to age and  nonservice-connected disabilities, which may not be considered in determining entitlement to this benefit sought.  Accordingly, the preponderance of the evidence is against the claim for A&A benefits, and such claim must be denied.

2.  SMC Based on Housebound Status

SMC at the housebound rate is payable to a Veteran who has a single service-connected disability rated as 100 percent disabling and either (a) has an additional service-connected disability, or disabilities, independently rated as 60 percent disabling, which (i) is/are separate and distinct from the service-connected disability rated as 100 percent disabling and (ii) involve(s) different anatomical or bodily symptoms; or (b) is permanently housebound by reason of a service-connected disability or disabilities.  The latter requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, and it is reasonably certain that the disabilities will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran is not shown to have any single service connected disability rated 100 percent (nor is it alleged that he has such disability).  As such is a threshold legal requirement for establishing entitlement to SMC at the housebound rate, (see 38 U.S.C.A. § 1114(s)), this claim must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to SMC at the aid and attendance rate or at the housebound rate is denied.

REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In a VA Form-8940 filed in June 2008, he reported that he last worked full-time in December 1997 and that he was prevented from securing or following any substantially gainful occupation due to his service-connected disabilities (i.e., bilateral hearing loss, rated 70 percent and tinnitus, rated 10 percent).  In his June 2008 application for a TDIU rating, he reported that he was employed as a postal carrier from about 1958 to 1988, and as a courier from 1989 to 1997.

Significantly, the records shows that the Veteran  has nonservice-connected severely disabling disorders, including hypertension, dementia, seizure disorder, and TIAs [transient ischemic attacks].  

On August 2007 VA examination, it was noted that the Veteran had worked as a diesel mechanic aboard ship and on steam engines, and for four years, between tours, he had worked as an automobile mechanic.  After service, he worked as a mail carrier for thirty-five years.  On October 2008 fee basis  audiological evaluation the examiner opined that the Veteran's hearing loss would be expected to significantly impact on his ability to communicate even with use of amplification in the right ear.  Additionally, significant difficulties with sound localization would be expected in all situations, and the difficulties would be expected to be worsened with any competing background noise environments.

In a statement received in April 2010, the Veteran's former employer wrote, "[the Veteran] had many health issues that certainly contributed to his termination, but if he did not have these issues, he would not be employable because of his severe hearing loss.  His job was utility runner and he was having difficulty hearing and understanding instructions and presented as a safety issue as he could not hear appropriately to perform his job as it took him into heavy traffic areas."  

In April 2010, the Veteran's private doctor, SM, wrote that the Veteran is individually unemployable due to his hearing loss disability.  (He noted that the Veteran's disabilities included, "TIA, [t]remor, neck and low back pain as well as hearing loss, which renders him unable to maintain gainful employment.) 

On November 2010 VA examinations it was noted that the Veteran was retired and not capable of work at his age because of physical infirmity and dementia.  On audiological evaluation it was noted that the Veteran retired in 1987, after thirty-five years with USPS and was not currently looking for work.  The audiologist commented, "Without his hearing aid, [the Veteran] may hear loud voices, but may miss 100% of speech at normal conversational levels.  Without his hearing aid, he will have difficulty hearing and understanding speech in a group situation or in the presence of background noise.  For his hearing loss, amplification is essential."

While the Veteran was afforded VA examinations in 2008 and 2010, the examiners did not adequately assess the impact his service connected disabilities have on his employability.  As VA has a duty to ensure that any examination or VA opinion it provides is adequate, the Board finds that another medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims file to be forwarded to an appropriate medical provider (audiologist/otolaryngologist) for review and a medical advisory opinion regarding the impact of the Veteran's service-connected hearing loss and tinnitus on his employability.  The provider must comment on the effect the Veteran's hearing loss and tinnitus only (without consideration of age or nonservice-connected disabilities such as hypertension, dementia, seizure disorder, and TIA) have on his ability to work, indicating what functions/types of employment would be inconsistent with/precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite such disabilities.  (The Veteran's education and occupational experience may, however, be considered in assessing his employability.)  The consulting provider should explain the rationale for all opinions.

2.  The RO should then re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


